Citation Nr: 0332776	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-04 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $10,801.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 2000 by the Committee on 
Waivers and Compromises (COWC) of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On March 7, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before an Acting 
Veterans' Law Judge.  In September 2003, the Board notified 
the veteran that the tape of the March 2003 hearing was 
inaudible and that a transcript of the hearing could not be 
prepared from the tape.  The Board also notified the veteran 
that he had a right to another hearing before the Board.  
However, in a statement received in October 2003, the veteran 
stated that he did not wish to appear at a hearing, and he 
requested that his case be considered on the evidence of 
record.  The Board, therefore, finds that the veteran has 
waived his right to any further hearing with regard to this 
appeal. 


FINDINGS OF FACT

1. The appellant, who was awarded VA improved pension 
benefits in March 1985, was notified by VA that he must 
promptly report any changes in his income.

2. The appellant failed to report to VA his earned income in 
1997 and thereafter and failed to report his wife's income so 
that his countable income for pension purposes exceeded the 
annual maximum income limitation.  VA retroactively adjusted 
the appellant's pension benefits effective February 1, 1997, 
and an overpayment of $10,801 ensued.

3. The appellant was at fault in the creation of the 
overpayment at issue in this case because he did not notify 
VA promptly of his earned income and his wife's income.

4. The reported monthly income of the appellant, exclusive of 
payments on reported private debts, exceeds his monthly 
expenses.

5. Recovery of the overpayment at issue would not subject the 
appellant to undue economic hardship.

6. Collection of the instant indebtedness would not defeat 
the purpose for which the improved pension program is 
intended.

7. The appellant's failure to make restitution would result 
in his unfair financial gain.

8. The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits in 
the amount 
of $10,801 would not be against the principles of equity and 
good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim for waiver of recovery of his debt to the Government 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
an April 2001 Statement of the Case, the RO notified the 
veteran that a determination on his claim for waiver of an 
overpayment of pension benefits was being made in accordance 
with the standard of equity and good conscience.  The veteran 
was afforded an opportunity at a February 2000 personal 
hearing to state his reasons for seeking a waiver of the 
overpayment.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

A statute provides that, with regard to recovery of payments 
or overpayments of any benefits under laws administered by 
VA, the recovery of any payment or the collection of any 
indebtedness may not be waived if there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness.  See 
38 U.S.C.A. § 5302(c) (West 2002).  A regulation provides 
that misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (2003).  The COWC 
considered the facts in this case and found that the 
appellant did not demonstrate bad faith, misrepresentation, 
or fraud in the creation of the overpayment now at issue. 
Nevertheless, the Board must render an independent 
determination in that regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

The record reveals that the veteran was granted entitlement 
to non-service connected pension benefits effective August 1, 
1984, by rating action in March 1985.  On VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
in August 1984, the veteran had stated that he had no income 
and no net worth.  In April 1985, the RO notified the veteran 
that he would receive monthly disability pension payments 
based on no countable income.

In September 1986, the veteran filed Improved Pension 
Eligibility Verification Report (EVR), on which he stated 
that he was not married and had no income other than VA 
pension payments.  In October 1987, September 1988, and 
September 1989, he filed EVRs on which he stated that he was 
not married and had no income other than VA pension payments.

On July 27, 1990, the veteran and J. M. M. were married.  In 
October 1990, 
the veteran filed an EVR on which he stated that he was not 
married and had no income other than VA pension payments.  
His statement that he was not married in October 1990 was not 
accurate.

In an April 1991 letter, the RO in Phoenix, Arizona, notified 
the veteran as follows:

The rate of payment of the benefit you receive from VA 
is determined by a number of factors.  One of the most 
important is your income.

This letter is to remind you to furnish prompt 
notification to VA at the address shown above if there 
is any change in your or your spouse's income.  If 
there are no changes in your income, no action on your 
part is required.

If you or your spouse start receiving income that you 
have not reported before, please identify the income 
and show the date the first check was received.  Show 
the monthly rate as well as the date and amount of any 
retroactive payments.  Be sure to report the gross 
amount of the benefit.  If, for example, you start 
receiving Social Security, report the check amount plus 
the amount of any Medicare deduction.

If you have any questions about this letter or about 
how to report changes in family income, feel free to 
contact this office at the return address shown above.

The Board notes that the RO's April 1991 letter notified the 
veteran of his obligation to report not only any income he 
received other than VA pension payments but also the income 
of his wife.  From information later received from the 
veteran, it appears that, at the time of the RO's April 1991 
letter, his wife was an employee or annuitant of the United 
States Postal Service and she was receiving income based on 
such status.  After his marriage in July 1990, the veteran 
did not promptly report that he was married and that his wife 
had income.

In a statement received in May 1991, the veteran reported 
that he had been receiving Social Security income since 
February 1991.  In June 1991, the RO notified the veteran 
that his VA pension payment had been adjusted (reduced) based 
on the Social Security income which he was receiving.

In October 1992, November 1993, and October 1994, the veteran 
filed EVRs on which he stated that he was not married and 
that his only income other than VA pension payments was 
Social Security income.  His statements in 1992, 1993, and 
1994 that he was not married were not accurate.

VA received information that the veteran had earned income 
during the year 1997.  In March 2000, the veteran wrote to 
the RO in Phoenix, Arizona, and stated that his wife had not 
received correspondence from VA concerning her income.  In 
April 2000, the RO in Phoenix notified the veteran that his 
VA pension payments were being adjusted (reduced) based on 
his earned income and Social Security income in 1997.  ( The 
adjustment was not based on his wife's income in 1997.)  The 
RO also notified the veteran the adjustment would result in 
an overpayment of benefits which had been paid to him.

In June 2000, the RO in Louisville, Kentucky, notified the 
veteran that: he should file an EVR showing income from all 
sources for both him and his wife for the years 1999 and 2000 
and net worth information: his acknowledgement of his receipt 
of previously unreported earned income had been received; and 
an adjustment of his VA pension award would be made after his 
income and dependency information was received.

In July 2000, the veteran filed a Declaration of Status of 
Dependents showing that he married J. M. M. on July 27, 1990.  
He also filed an EVR showing that he had gross wages from 
employment in 1999 of $3000 and gross wages from employment 
of $1500 from January through June 2000.  On the EVR, the 
veteran reported that his wife received a monthly US Civil 
Service payment of $1795 and a monthly payment from an 
insurance company of $243.

In July 2000, the RO notified the veteran that his VA 
improved pension had been adjusted starting February 1, 1997, 
based on his income other than VA pension payments during the 
years 1997, 1998, and 1999, and based on his total household 
income from April 1, 2000, when his wife was added to his 
award calculation.  The RO also notified the veteran that the 
adjustment had created an overpayment to his account.  In 
August 2000, the VA Debt Management Center in St. Paul, 
Minnesota, notified the veteran that the amount of the 
overpayment was $10,801.

As noted above, with regard to recovery of payments or 
overpayments of any benefits under laws administered by VA, 
the recovery of any payment or the collection of any 
indebtedness may not be waived if there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness.  However, 
misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. § 1.962(b) (2002).  In the veteran's case, the 
adjustment resulting in the overpayment of VA improved 
pension was based primarily on the veteran's receipt of 
earned income in 1997, 1998, and 1999.  However, there is no 
basis to find that the veteran misrepresented his income for 
those years in that his claims file does not contain an  EVR 
for 1997, 1998, or 1999.  Although the veteran did not report 
his July 1990 marriage until March 2000, his wife's income 
was only a secondary factor in the adjustment resulting in 
the overpayment.  In addition, at a hearing before a Decision 
Review Officer in February 2000, the veteran testified that 
he was not aware that his wife's income would affect his 
receipt of VA pension and he relied on the same persons who 
prepared his EVRs prior to his marriage to prepare his EVRs 
after his marriage.  The Board finds that the veteran's 
testimony in that regard is credible.  The Board concludes 
that the veteran did not engage in fraud, misrepresentation, 
or bad faith in connection with claim for a waiver of the 
overpayment in question.

The sole remaining question for the Board's consideration is 
whether it would be against equity and good conscience for VA 
to require repayment of the indebtedness at issue.  There 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a)  (West 2002). The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a) (2003).  In making such a decision, 
consideration will be given to such factors as: the relative 
fault of the debtor vis- à-vis VA; whether collection of the 
debt would deprive the debtor of life's basic necessities; 
whether withholding all or part of monetary benefits by way 
of recoupment would nullify the objective for which such 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether the 
appellant's reliance on the improved death pension program 
resulted in his relinquishment of a valuable right or his 
incurrence of a legal obligation.  Id.

In the appellant's case, the Board finds that he was solely 
at fault in the creation of the debt, by his failure to 
timely report receipt of earned income in 1997 and thereafter 
and by his failure to timely report his wife's income.  As to 
whether recovery of the overpayment would deprive the 
appellant of necessities, the Board must consider the 
financial information provided by the appellant.  The veteran 
has contended that recovery of the overpayment would create a 
financial hardship on him and his wife, but, for the reasons 
stated below, the Board finds that recovery of the 
overpayment would not create any such hardship.

In January 2001, the veteran filed a Financial Status Report 
on which he reported that he had a monthly income of $614 and 
his wife had a monthly income of $1830 for a total monthly 
income of $2444.  He reported monthly living expenses for 
rent, food, utilities, insurance, and medications of $1775.  
The Board notes that the balance of monthly income over 
monthly living expenses was $669.  The veteran listed a 
monthly vehicle loan payment of $427 and other monthly 
payments to credit card and finance companies of $507.  The 
veteran stated that his household's assets included: cash on 
hand and in a bank of $2300; savings bonds in the amount of 
$750; a 1992 Cadillac vehicle worth $7000 and a 2000 
Oldsmobile vehicle worth $18,000.  The total of the assets 
listed by the veteran was $28,050.  

In February 2002, the veteran filed another Financial Status 
Report.  He reported that his monthly income was $740 and his 
wife's monthly income was $2119.54, for a total household 
income of $2859.54 per month.  His reported monthly living 
expenses were essentially unchanged from his previous report.  
He reported new debts to a physician of $648 and to a dentist 
of $270.  He listed an asset of real estate valued at $55,000 
and a debt to a bank (evidently a mortgage) of $53,814.50.  
He listed the 1992 Cadillac and a 1998 Mercury vehicle as 
assets.  He did not list a 2000 Oldsmobile as an asset.

Upon consideration of the veteran's financial status reports, 
the Board notes that he and his wife clearly have sufficient 
income to pay for the necessities of life and that they have 
income over and above the amount required for necessities.  
The monthly payments for items which cannot be considered 
necessities, including amounts borrowed from credit card or 
finance companies, constitute debts incurred by the veteran 
and his wife the purposes of which he has not disclosed in 
his hearing testimony or in written statements he has filed 
with VA.  Because the household income is in excess of 
monthly living expenses, not including debts, the Board must 
assume that the amounts borrowed from credit card and finance 
companies were not for the purpose of acquiring the basic 
necessities of life, such as food and shelter.  Such being 
the case, the Board finds that debts to private creditors 
should not take precedence over the veteran's debt to the 
Government, which was created solely through his fault.  The 
Board takes notice of the fact that it is the practice of VA 
to permit a debtor to make monthly payments.  A requirement 
to make a monthly payment on his debt to the Government in 
addition to monthly payments to private creditors would not 
be unreasonable and, considering the veteran's reported 
monthly household income of over $2850, would not cause a 
financial hardship.  

The Board notes further that there is no indication in the 
record that a recoupment of the indebtedness at issue would 
nullify the objective for which the improved pension program 
is intended.  In that regard, the Board observes that the 
appellant no longer receives VA pension benefits because his 
countable income exceeds the maximum applicable income 
limitation.  Furthermore, there is no indication that the 
appellant either relinquished a valuable right or incurred 
any additional legal obligation in connection with his 
receipt of VA pension.  Finally, the Board finds that the 
appellant was unjustly enriched by his receipt of VA improved 
pension benefits subsequent to his receipt of earned income 
in 1997 and in later years.

In summary, a review of the factors pertaining to the 
principles of equity and good conscience, under the 
provisions of 38 C.F.R. § 1.965(a) (2003), convinces the 
Board that greater weight in this case should be accorded to 
the fault of the appellant, in that he failed to report his 
earned income despite adequate notice from VA outlining his 
duty to do so.  In addition, when all of the relevant factors 
are considered, the Board is not persuaded that the 
Government should forego its right to collection of the 
appellant's indebtedness of $10,801.  Accordingly, the Board 
concludes that waiver of recovery of the overpayment in the 
amount of $10,801 is not warranted.

As the preponderance of the evidence is against the 
appellant's claim for waiver, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 
   




ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $10,801 is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



